Name: EFTA SURVEILLANCE AUTHORITY DECISION No 225/96/COL of 4 December 1996 replacing Decision No 67/94/COL laying down the methods for control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0225EFTA SURVEILLANCE AUTHORITY DECISION No 225/96/COL of 4 December 1996 replacing Decision No 67/94/COL laying down the methods for control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway Official Journal L 078 , 20/03/1997 P. 0043 - 0045EFTA SURVEILLANCE AUTHORITY DECISION No 225/96/COL of 4 December 1996 replacing Decision No 67/94/COL laying down the methods for control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 3 (14) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway, by EFTA Surveillance Authority Decision No 67/94/COL (1), was granted tuberculosis-free status of bovine herds, providing certain conditions were met;Whereas this Decision comprises, in addition to the tuberculosis-free status thus granted to Norway, similar status granted to Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 67/94/COL is unchanged, has requested that the Decision, in so far as it concerns the status as being tuberculosis-free granted to Norway, be replaced by a new decision, covering only the tuberculosis-free status granted to Norway, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new decision would not in any way alter the material situation compared to what applies by virtue of Decision No 67/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 67/94/COL laying down the methods for control for maintaining the officially tuberculosis-free status of bovine herds in certain EFTA States shall be replaced by the text in the Annex hereto, in so far as the Decision concerns Norway.2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 247, 22. 9. 1994, p. 41.ANNEX '1. By way of derogation from Annex A (I) (b) to the Cattle and Swine Act the EFTA States or regions thereof referred to in the Annex to this Decision may maintain the officially tuberculosis-free status of bovine herds if the following conditions are met:1.1. An identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up.1.2. Every bovine animal slaughtered, except those slaughtered on the farm for on-the-farm consumption, shall be submitted to a post-mortem examination by an official veterinarian.1.3. Every suspected case of tuberculosis in a living or dead/slaughtered animal shall be notified to the competent authorities.1.4. For each suspected case, the competent authorities shall carry out the investigations required in order to confirm or invalidate the suspicion, including back-tracing the herds of origin and transit. If lesions giving rise to suspicion of tuberculosis are found at the post-mortem examination or slaughtering, the competent authorities shall submit such lesions to laboratory examination.1.5. The officially tuberculosis-free status of the herds of origin and transit of the suspected bovine animals shall be suspended and the period of suspension shall continue until clinical or laboratory examinations, or tuberculin tests have ruled out the presence of bovine tuberculosis.1.6. If the suspicion of tuberculosis is confirmed, either by tuberculin tests or by clinical or laboratory examinations, the officially tuberculosis-free status of the herds of origin and transit shall be withdrawn.2. The status of officially tuberculosis freedom shall remain withdrawn until such time as:2.1. all animals that have been deemed to be infected have been removed from the herd;2.2. disinfection of premises and utensils have taken place; and2.3. all remaining bovine animals over six weeks of age have reacted negatively to at least two official intradermal tuberculin tests in accordance with Annex B to the Cattle and Swine Act, the first test carried out at least six months after the last infected animal has left the herd and the second test carried out at least six months after the first one.3. The number of breakdown herds shall be communicated to the EFTA Surveillance Authority on an annual basis, it being understood that a breakdown herd is a herd of origin or transit which has contained a bovine animal that has proved positive for the presence of Mycobacterium bovis. The EFTA Surveillance Authority may, as appropriate in the light of such information, take a decision in accordance with Article 3 (14) second indent, of the Cattle and Swine Act.ANNEXRegions which may maintain their tuberculosis-free status based on Article 3 (14) of the Cattle and Swine ActNorway: All regions`